ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant has filed a motion for rehearing in which he vigorously asserts that we erred in several respects in the original disposition of this case. His main contentions are as follows: (a) That we erred in not holding that the marble machine, the alleged gambling device, was a slot machine and came within the category of a lottery; (b) that we erred in not holding that the court, in his main charge, assumed that M. A. Rutledge was the agent of the appellant, which was a charge on the weight of the evidence; (c) because we erred in not holding that the trial court failed to properly instruct the jury upon the law of agency and to properly define the same; and (d) because the court failed to apply the law of principals to the facts and failed to charge the converse thereof.
Upon further consideration of the facts in the light of the appellant’s motion, we have reached the conclusion that there is some merit in his contentions. In his original brief appellant touched on these subjects very lightly, stressing other points more vigorously, and that is why the questions now presented were not given that critical examination that we gave to others.
We shall take up each of these questions in the order in which they are presented.
We are not favorably impressed with the appellant’s contention that the marble machine here involved fell within the category of a lottery. Hence we overrule that contention.
We have examined the charge most critically and believe that the appellant’s contention that the court failed to properly *501instruct the jury upon the law of agency and failed to define that term is supported by the record. It occurs to us that it was the duty of the court, — inasmuch as the question of agency was a question of fact for the jury to determine, — to have defined said term and by a proper charge have given the jury a guide by which to determine whether or not Rutledge, under all of the facts disclosed by the testimony, was within the purview of the law an agent of the appellant. Rutledge strenuously denied that he was an agent of appellant. We also- observe that the court charged the abstract law of principals but failed to apply the law to the facts and failed to- charge on the converse of principals. It is our opinion that there is some merit in his contention. In support of what we have said, we refer to page 346, Section 678, Branch’s Ann. Tex. P. C., where many authorities, upon the subject are collated.
On the former appeal of this case we held that the charge, which is identical with that in the instant case, assumed as a fact that Rutledge was the agent of the appellant and therefore was a charge upon the weight of the evidence. See Stanley v. State, 137 S. W. (2d) 34, and we still entertain the same opinion relative to the charge, and think the trial court should submit the matter of Rutledge’s agency to the jury.
For the reasons herein stated the motion for rehearing is granted, the order of affirmance is set aside, and the judgment of the trial court is now reversed and the cause remanded.